Mr. Chief Justice Clarity delivered the opinion of the court: In the statement of claimant it appears that he was appointed to a position as deputy state fire marshal about November 1, 1920, and passed a civil service examination for that position. The claimant further states that about February 1, 1923, claimant applied for a leave of absence without pay for six weeks on account of alleged physical ailments, and same was granted, and about March 15, 1923, he asked for an extension of such leave for six months longer, expiring September 15, 1923, and at about that time he applied for reinstatement, which was apparently refused, and claimant presents his claim to this court for two months’ salary. The Attorney General comes in behalf of the State and files a demurrer, and as a matter of law it is the opinion of the court "the demurrer should be sustained. In a further discussion of the facts in the case, it appears that the claimant sought redress to the State’s Civil Service Commission and also to the State Fire Marshal, and it is evident to the court that these authorities, having full knowledge of all the facts and circumstances, did not consider it proper to reinstate claimant, and it appears to this court that this court should not take jurisdiction in questions that would effect the discretion of the authorities of any particular branch of the State government, and from all the facts before the court it is of the opinion that even considering the case on its merits, relief should not be granted to the claimant in this case. Therefore it is considered by this court that said claim be denied and dismissed.